My only difference with the majority of the court relates to that part of the opinion which holds that the Governor has the power, after he has called an extraordinary session of the General Assembly, to enlarge the subjects to be considered. In my judgment the executive has no such power. It is true that in the case of Sims v. Weldon, 165 Ark. 13, holding that the Governor had no right to enlarge the subjects by supplement after the Legislature convenes, we pretermitted the question whether or not he could do so before the extraordinary session begins. But it seems to me that it necessarily follows from that decision that if the Governor has no power to issue a supplemental call or to enlarge the subjects of legislation after the *Page 1048 
session begins, he has no power to do so before them. There is no distinction whatever that I can observe. If his power is not exhausted by the first call, there is no reason why he does not under the Constitution possess the power to continue to enlarge the subjects after the session begins.
The executive authority to call a special session of the Legislature is an extraordinary power, and the Constitution itself specifies in detail how that power shall be exercised and what authority shall result therefrom to the General Assembly itself. The Constitution (Art. 6, 19) specifies a single act for the Governor to perform, and that is that he may "by proclamation on extraordinary occasions convene the General Assembly," and "shall specify in his proclamation the purpose for which they are convened." Certainly there is no express authority to do anything more than that, and it seems to me that, as the Constitution proceeds at that point to a detailed statement of the powers of the Legislature, it excludes any additional power on the part of the executive. In other words, the Constitution authorizes him to issue one proclamation calling that particular session of the Legislature, and he shall specify in that single proclamation the subjects of legislation which are to be considered. It is true that there are no limitations upon the number of special sessions that he may call, but there is a clearly implied limitation upon his acts with respect to any one particular session. I think that the executive's power is exhausted when he issues a proclamation calling a session and specifying the subjects of legislation. By that act he creates the authority for the convening of the Legislature and limits the subject of legislation, and then his power ceases. He has no authority to revoke the call, for the exercise of it has gone beyond his control. Neither has he any authority to enlarge the scope of the legislation, for the Constitution in express terms leaves it to the General Assembly itself to determine when and under what circumstances other matters may be considered. *Page 1049 
The purpose of calling a special session of the General Assembly is to meet unforseen emergencies of great import. The Constitution says that such session may be called "on extraordinary occasions," meaning of course, in great emergencies. The thought that was in the minds of the framers of the Constitution was that when those emergencies arose the Governor would know and would be prepared to state the subjects, which were thought to be sufficient to meet the extraordinary situation then impending. It is true that the chief executive himself is the sole judge of the necessity for the call or the subjects upon which there is to be emergency legislation, but in conceding to him authority to amend his call and to add other subjects of legislation we must assume that he has found that a new emergency has arisen which is sufficient to call into exercise his extraordinary powers. I think that if the framers of the Constitution had intended to confer any such continuing power upon the executive, they would have said so in plain language.